Exhibit 10.3

Execution Version

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”) dated as of
November 1, 2019, is among CONTANGO OIL & GAS COMPANY, a Texas corporation (the
“Borrower”); each of the undersigned Guarantors (collectively with the Borrower,
the “Obligors”); JPMORGAN CHASE BANK, N.A., as administrative agent for the
Lenders (in such capacity, together with its successors, the “Administrative
Agent”); and the Lenders signatory hereto.

Recitals

A. The Borrower, the Administrative Agent and the Lenders are parties to that
certain Credit Agreement dated as of September 17, 2019 (the “Credit
Agreement”), pursuant to which the Lenders have made certain credit available to
and on behalf of the Borrower.

B. The Borrower, the Administrative Agent and the Lenders have agreed to amend
certain provisions of the Credit Agreement as more fully set forth herein.

C. NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this First Amendment, shall have the
meaning ascribed such term in the Credit Agreement. Unless otherwise indicated,
all article and section references in this First Amendment refer to articles and
sections of the Credit Agreement.

Section 2. Amendments to Credit Agreement.

2.1 Amendments to Section 1.02.

(a) Each of the following definitions is hereby added to Section 1.02 in its
appropriate alphabetical order to read as follows:

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement;
provided further that any such Benchmark Replacement shall be administratively
feasible as determined by the Administrative Agent in its sole discretion.

 

Page 1



--------------------------------------------------------------------------------

“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Borrower giving due consideration to (a) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (b) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. Dollar-denominated syndicated credit facilities at such
time (for the avoidance of doubt, such Benchmark Replacement Adjustment shall
not be in the form of a reduction to the Applicable Margin).

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

(a) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely,

provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide the LIBO Screen Rate;

 

Page 2



--------------------------------------------------------------------------------

(b) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or

(c) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Majority Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Majority Lenders) and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with
Section 3.03 and (y) ending at the time that a Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder pursuant to Section 3.03.

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:

(a) the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:

 

Page 3



--------------------------------------------------------------------------------

(b) if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (b) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for U.S. Dollar-denominated syndicated credit
facilities at such time;

provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (a) or clause
(b) is not administratively feasible for the Administrative Agent, then
Compounded SOFR will be deemed unable to be determined for purposes of the
definition of “Benchmark Replacement.”

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.

“Early Opt-in Election” means the occurrence of:

(a) (i) a determination by the Administrative Agent or (ii) a notification by
the Majority Lenders to the Administrative Agent (with a copy to the Borrower)
that the Majority Lenders have determined that U.S. Dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 3.03 are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the LIBO Rate, and

(b) (i) the election by the Administrative Agent or (ii) the election by the
Majority Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Majority Lenders of written
notice of such election to the Administrative Agent.

“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.

“First Amendment” means that certain First Amendment to Credit Agreement, dated
as of November 1, 2019, among the Borrower, the Guarantors, the Administrative
Agent and the Lenders party thereto.

“First Amendment Effective Date” has the meaning assigned to such term in the
First Amendment.

“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.

 

Page 4



--------------------------------------------------------------------------------

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

“White Star Acquisition” means the acquisition of the White Star Acquisition
Properties pursuant to the terms and conditions of the White Star Acquisition
Documents.

“White Star Acquisition Documents” means (a) that certain Asset Purchase and
Sale Agreement, by and among (i) White Star Petroleum, LLC, an Oklahoma limited
liability company, White Star Petroleum II, LLC, an Oklahoma limited liability
company, and White Star Petroleum Operating, LLC, a Delaware limited liability
company, collectively, as seller, and (ii) the Borrower, as purchaser, dated
September 30, 2019, as amended, restated, supplemented or otherwise modified
from time to time; and (b) all bills of sale, assignments, agreements,
instruments and documents executed and delivered in connection therewith, as
amended.

“White Star Acquisition Properties” means the Oil and Gas Properties and other
Properties acquired by the Borrower or its Subsidiaries pursuant to the White
Star Acquisition Documents.

“Will Acquisition Properties” means the Oil and Gas Properties and other
Properties acquired by the Borrower or its Subsidiaries pursuant to the Will
Acquisition Documents.

(b) Each of the following definitions in Section 1.02 is hereby amended and
restated in its entirety to read as follows:

“Agreement” means this Credit Agreement, as amended by the First Amendment, and
as the same may from time to time be further amended, modified, supplemented or
restated.

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit, the Security Instruments, the Fee Letter and
any certificate required to be delivered under this Agreement by or on behalf of
the Borrower or any Subsidiary.

 

Page 5



--------------------------------------------------------------------------------

(c) The definition of “Will BB Increase Fee Letter” is hereby deleted.

(d) The definition of “Borrowing Base” in Section 1.02 is hereby amended by
replacing the reference to “Section 2.07(f), Section 2.07(g) or Section 8.13(c)”
therein with “Section 2.07(f) or Section 8.13(c)”

2.2 Amendment to Section 1.06. The final three sentences of Section 1.06 are
hereby amended and restated to read as follows:

Upon the occurrence of a Benchmark Transition Event or an Early Opt-In Election,
Section 3.03(b) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will promptly notify the Borrower, pursuant
to Section 3.03(b), of any change to the reference rate upon which the interest
rate on Eurodollar Loans is based. However, the Administrative Agent does not
warrant or accept any responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of “LIBO Rate” or
with respect to any alternative or successor rate thereto, or replacement rate
thereof (including, without limitation, (i) any such alternative, successor or
replacement rate implemented pursuant to Section 3.03(b), whether upon the
occurrence of a Benchmark Transition Event or an Early Opt-in Election, and
(ii) the implementation of any Benchmark Replacement Conforming Changes pursuant
to Section 3.03(b)), including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of, the
LIBO Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability.

2.3 Amendments to Section 2.07(a). Section 2.07(a) is hereby amended and
restated in its entirety to read as follows:

(a) Borrowing Base as of the First Amendment Effective Date. For the period from
and including the First Amendment Effective Date to but excluding the next
Redetermination Date, the amount of the Borrowing Base shall be $145,000,000.
Notwithstanding the foregoing, the Borrowing Base may be subject to further
adjustments from time to time pursuant to Section 2.07(e), Section 2.07(f) or
Section 8.13(c).

2.4 Amendments to Section 2.07(c). Section 2.07(c) is hereby amended by
replacing the reference to “Section 2.07(f), Section 2.07(g) or Section 8.13(c)”
therein with “Section 2.07(f) or Section 8.13(c)”.

2.5 Amendment to Section 2.07(g). Section 2.07(g) is hereby amended and restated
in its entirety to read as follows:

(g) [Reserved].

 

Page 6



--------------------------------------------------------------------------------

2.6 Amendment to Section 3.03(b). Section 3.03(b) is hereby amended and restated
to read as follows:

(b) Benchmark Replacement.

(i) Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Borrower, so long as the
Administrative Agent has not received, by such time, written notice of objection
to such proposed amendment from Lenders comprising the Majority Lenders;
provided that, with respect to any proposed amendment containing any SOFR-Based
Rate, the Lenders shall be entitled to object only to the Benchmark Replacement
Adjustment contained therein. Any such amendment with respect to an Early Opt-in
Election will become effective on the date that Lenders comprising the Majority
Lenders have delivered to the Administrative Agent written notice that such
Majority Lenders accept such amendment. No replacement of LIBO Rate with a
Benchmark Replacement will occur prior to the applicable Benchmark Transition
Start Date.

(ii) In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

(iii) The Administrative Agent will promptly notify the Borrower and the Lenders
of (A) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, (B) the implementation of any Benchmark Replacement,
(C) the effectiveness of any Benchmark Replacement Conforming Changes and
(D) the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 3.03, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 3.03.

(iv) Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (A) any Interest Election Request that requests the
conversion of any Borrowing of Revolving Loans to, or continuation of any
Borrowing of Revolving Loans as, a Eurodollar Borrowing shall be ineffective and
(B) if any Borrowing Request requests a Eurodollar Borrowing of Revolving Loans,
such Borrowing shall be made as an ABR Borrowing.

 

Page 7



--------------------------------------------------------------------------------

2.7 Amendment to Section 9.01(a). Section 9.01(a) is hereby amended and restated
in its entirety to read as follows:

(a) Ratio of Total Debt to EBITDAX. The Borrower will not permit, as of the last
day of any fiscal quarter, commencing with the fiscal quarter ending March 31,
2020, the ratio of (i) Total Debt as of such day to (ii) EBITDAX for the period
of four fiscal quarters ending on such day to be greater than 3.50 to 1.00 (the
“Leverage Ratio”). Notwithstanding the foregoing, for purposes of calculating
the Leverage Ratio, (x) for the fiscal quarter ending March 31, 2020, EBITDAX
shall be calculated by multiplying EBITDAX for such fiscal quarter by 4, (y) for
the fiscal quarter ending June 30, 2020, EBITDAX shall be calculated by
multiplying EBITDAX for the two fiscal quarters ending on such date by 2 and
(z) for the fiscal quarter ending September 30, 2020, EBITDAX shall be
calculated by multiplying EBITDAX for the three fiscal quarters ending on such
date by 4/3.

2.8 Amendment to Section 9.05(m). Section 9.05(m) is hereby amended and restated
in its entirety to read as follows:

(m) [Reserved].

Section 3. Assignment and Assumption. On the First Amendment Effective Date,
immediately prior to giving effect to the amendments in Section 2 of this First
Amendment and for an agreed consideration, each of JPMorgan Chase Bank, N.A.,
Royal Bank of Canada and Cadence Bank, N.A. (each an “Existing Lender”, and
collectively, the “Existing Lenders”) hereby irrevocably sells and assigns to
each of KeyBank National Association and Frost Bank (each, a “New Lender”, and
collectively, the “New Lenders”), and each New Lender hereby irrevocably
purchases and assumes from such Existing Lender, subject to and in accordance
with the Standard Terms and Conditions attached as Annex 1 to Exhibit G to the
Credit Agreement (the “Standard Terms and Conditions”) and the Credit Agreement
(the “Assignment and Assumption”): (a) all of such Existing Lender’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified in the grid below under the caption
“Assigned Interests” (the “Assigned Interests Grid”) of all of such Existing
Lender’s outstanding rights and obligations under the Credit Agreement,
including, without limitation, the Commitment and the Maximum Credit Amount of
such Existing Lender specified in the Assigned Interests Grid and all of the
Loans specified in the Assigned Interests Grid owing to such Existing Lender
which are outstanding on the First Amendment Effective Date (prior to giving
effect to the Assignment and Assumption), together with the participations in
Letters of Credit and LC Disbursements specified in the Assigned Interests Grid
held by such Existing Lender on the First Amendment Effective Date (prior to
giving effect to the Assignment and Assumption), but excluding accrued interest
and fees to and excluding the First Amendment Effective Date, such that, after
giving effect to such sale, assignment, purchase and assumption, each New Lender
shall have purchased and assumed from the Existing Lenders the Commitment,
Maximum Credit Amount and Loans (and participations in Letters of Credit and LC
Disbursements) specified in the below grid under the caption “Assumed Interests”
and (b) to the extent permitted to be assigned under applicable law,

 

Page 8



--------------------------------------------------------------------------------

all claims, suits, causes of action and any other right of the Existing Lenders
(each in its capacity as a Lender) against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (a) above. Such sale and assignment is without recourse to
any Existing Lender and, except as expressly provided in the Standard Terms and
Conditions, without representation or warranty by any Existing Lender. The
Administrative Agent hereby waives the fee payable to the Administrative Agent
pursuant to Section 12.04(b) of the Credit Agreement in connection with the
Assignment and Assumption. The Standard Terms and Conditions are hereby agreed
to and incorporated herein by reference and made a part of the terms of the
Assignment and Assumption pursuant to this Section 3 as if set forth herein in
full.

 

  A.

Existing Lenders/Assignors:     JPMorgan Chase Bank, N.A., Royal Bank of

  Canada, and Cadence Bank, N.A.

 

  B.

New Lenders/Assignees:          KeyBank National Association and Frost Bank

 

  C.

Assigned Interests:

 

ASSIGNOR/

EXISTING

LENDER

   MAXIMUM
CREDIT
AMOUNT
ASSIGNED      PRINCIPAL
AMOUNT OF
LOANS
ASSIGNED      PARTICIPATIONS
IN LETTERS OF
CREDIT AND LC
DISBURSEMENTS
ASSIGNED      PERCENTAGE
ASSIGNED OF
TOTAL
COMMITMENTS OF
ALL LENDERS/
AGGREGATE
MAXIMUM CREDIT
AMOUNT  

JPMorgan Chase Bank, N.A.

   $ 129,310,344.83      $ 12,797,715.52      $ 486,692.07        25.862068966
% 

Royal Bank of Canada

   $ 17,241,379.31      $ 1,706,362.07      $ 64,892.28        3.448275862 % 

Cadence Bank, N.A.

   $ 68,965,517.24      $ 6,825,448.28      $ 259,569.10        13.793103448 % 

 

Page 9



--------------------------------------------------------------------------------

  D.

Assumed Interests:

 

ASSIGNEE/

NEW LENDER

   MAXIMUM
CREDIT AMOUNT
ASSUMED      PRINCIPAL
AMOUNT OF
LOANS
ASSUMED      PARTICIPATIONS
IN LETTERS OF
CREDIT AND LC
DISBURSEMENTS
ASSUMED      PERCENTAGE
ASSUMED OF
TOTAL
COMMITMENTS OF
ALL LENDERS/
AGGREGATE
MAXIMUM CREDIT
AMOUNT  

KeyBank National Association

   $ 107,758,620.69      $ 10,664,762.93      $ 405,576.72        21.551724138
% 

Frost Bank

   $ 107,758,620.69      $ 10,664,762.93      $ 405,576.72        21.551724138
% 

E. New Lenders: On the First Amendment Effective Date, immediately after giving
effect to the Assignment and Assumption pursuant to this Section 3: (a) each of
the Existing Lenders and each New Lender shall have the Maximum Credit Amount
specified for such Person on Annex I attached to this First Amendment; (b) Annex
I of the Credit Agreement is hereby amended and restated in its entirety to read
as set forth on Annex I attached to this First Amendment; and (c) each New
Lender shall become a party to the Credit Agreement, as modified by this First
Amendment, as a “Lender” and have all of the rights and obligations of a Lender
under the Credit Agreement and the other Loan Documents.

Section 4. Conditions Precedent. This First Amendment shall become effective on
the date (such date, the “First Amendment Effective Date”) when each of the
following conditions is satisfied (or waived in accordance with Section 12.02):

4.1 Counterparts. The Administrative Agent shall have received from each Lender
and the Obligors counterparts (in such number as may be requested by the
Administrative Agent) of this First Amendment signed on behalf of such Persons.

4.2 Fees and Expenses. The Administrative Agent and the Lenders shall have
received all fees and other amounts due and payable on or prior to the First
Amendment Effective Date, including to the extent invoiced, reimbursement or
payment of all reasonable out-of-pocket expenses required to be reimbursed or
paid by the Borrower under the Credit Agreement.

4.3 White Star Acquisition Reserve Report and Lease Operating Statements. The
Administrative Agent shall have received (a) true and correct fully-executed
copies of the White Star Acquisition Documents, which shall be in form and
substance reasonably satisfactory to the Administrative Agent and (b) lease
operating statements and production reports with respect to the Oil and Gas
Properties of White Star Petroleum, LLC (“White Star”) and its subsidiaries
evaluated in the reserve report dated July 1, 2019 and prepared by HAAS
Engineering (the “White Star Reserve Report”), in form and substance reasonably
satisfactory to the Administrative Agent, for the fiscal year ended December 31,
2018 and for each fiscal quarter thereafter ending at least 45 days prior to the
date on which the White Star Acquisition is consummated.

4.4 Will Acquisition Reserve Report and Lease Operating Statements. The
Administrative Agent shall have received (a) true and correct fully-executed
copies of the Will Acquisition Documents, which shall be in form and substance
reasonably satisfactory to the Administrative Agent and (b) lease operating
statements and production reports with respect to the Oil and Gas Properties of
Will Energy and its subsidiaries evaluated in the reserve report July 12, 2019
and prepared by Haas Petroleum Engineering Services, Inc. (the “Will Acquisition
Reserve Report”), in form and substance reasonably satisfactory to the
Administrative Agent, for the fiscal year ended December 31, 2018 and for each
fiscal quarter thereafter ending at least 45 days prior to the date on which the
Will Acquisition is consummated.

 

Page 10



--------------------------------------------------------------------------------

4.5 Pro Forma Financial Statements. The Administrative Agent shall have received
a pro forma financial forecast of the Borrower and its subsidiaries for each of
the fiscal quarter ending December 31, 2019 and the fiscal years ending
December 31, 2019, December 31, 2020, December 31, 2021 and December 31, 2022,
in each case, in form and substance reasonably acceptable to the Administrative
Agent; provided that it is understood and agreed that a forecast in a form
similar to the forecast included in the Lender presentation used in connection
with the syndication of the First Amendment is acceptable to the Administrative
Agent.

4.6 Acquisition Closings. Each of the Will Acquisition and the White Star
Acquisition shall have been (or contemporaneously with the First Amendment
Effective Date shall be) consummated in accordance with the terms of the Will
Acquisition Documents or the White Star Acquisition Documents, respectively, and
in connection therewith the Borrower (or its Subsidiaries) shall have acquired
(a) all of the proved Oil and Gas Properties evaluated in the White Star Reserve
Report and (b) 95% of the total value of the proved Oil and Gas Properties
evaluated in the Will Acquisition Reserve Report.

4.7 Acquisition Certificate. The Administrative Agent shall have received an
officer’s certificate from the Borrower, certifying (a) that (i) the White Star
Acquisition has been consummated in accordance with applicable law and the terms
described in the White Star Acquisition Documents without giving effect to any
waiver, modification or consent thereunder that is materially adverse to the
interests of the Lenders (in their capacities as such), and in connection
therewith, the Borrower (or one or more of its Subsidiaries) has acquired all of
the proved Oil and Gas Properties evaluated in the White Star Reserve Report,
(ii) as to the adjustments to the purchase price and the final purchase price
for the White Star Acquisition after giving effect to all adjustments as of the
closing date contemplated by the White Star Acquisition Documents; (iii) that
attached thereto is a true and complete list of the Oil and Gas Properties which
have been excluded from the White Star Acquisition; (iv) that attached thereto
is a true and complete list of the Oil and Gas Properties for which White Star
has elected to cure a title defect; (v) that attached thereto is a true and
complete list of the Oil and Gas Properties for which White Star has elected to
remediate an adverse environmental condition; (vi) that attached thereto is a
true and complete list of the Oil and Gas Properties which are currently pending
final decision by a third party regarding purchase of such property in
accordance with any preferential right or consent right; (vii) that attached
thereto is a true and complete executed copy of the White Star Acquisition
Documents, which shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Lenders, and the closing settlement statement; and
(viii) that true and complete executed copies of all other White Star
Acquisition Documents have been delivered to the Administrative Agent; and
(b) that (i) the Will Acquisition has been consummated in accordance with
applicable law and the terms described in the Will Acquisition Agreement without
giving effect to any waiver, modification or consent thereunder that is
materially adverse to the interests of the Lenders (in their capacities as
such), and in connection therewith, the Borrower (or one or more of its
Subsidiaries) has acquired the Oil and Gas Properties evaluated in the Will
Acquisition Reserve Report, (ii) as to the adjustments to the purchase price and
the final purchase price for the Will Acquisition after giving effect to all
adjustments as of the closing date contemplated by the Will Acquisition
Agreement; (iii) that attached thereto is a true and complete list of the Oil
and Gas Properties which have been excluded from the Will Acquisition; (iv) that

 

Page 11



--------------------------------------------------------------------------------

attached thereto is a true and complete list of the Oil and Gas Properties for
which Will Energy has elected to cure a title defect; (v) that attached thereto
is a true and complete list of the Oil and Gas Properties for which Will Energy
has elected to remediate an adverse environmental condition; (vi) that attached
thereto is a true and complete list of the Oil and Gas Properties which are
currently pending final decision by a third party regarding purchase of such
property in accordance with any preferential right or consent right; (vii) that
attached thereto is a true and complete executed copy of the Will Acquisition
Agreement and the closing settlement statement; and (viii) that true and
complete executed copies of all other Will Acquisition Documents have been
delivered to the Administrative Agent.

4.8 Mortgages. The Administrative Agent shall have received duly executed and
notarized deeds of trust and/or mortgages or supplements to existing deeds of
trust and/or mortgages in form reasonably satisfactory to the Administrative
Agent, to the extent necessary so that the Mortgaged Properties represent at
least 85% of the total value of the proved Oil and Gas Properties evaluated in
the Initial Reserve Report, the White Star Reserve Report and the Will
Acquisition Reserve Report (on a combined basis).

4.9 Title. The Administrative Agent shall have received, together with title
information previously delivered to the Administrative Agent, title information
reasonably satisfactory to the Administrative Agent setting forth the status of
title to at least 65% of the total value of the proved Oil and Gas Properties
evaluated in the Initial Reserve Report, the White Star Reserve Report and the
Will Acquisition Reserve Report (on a combined basis).

4.10 Releases. The Administrative Agent shall have received (a) evidence
reasonably satisfactory to it that all Liens on the White Star Acquisition
Properties and the Will Acquisition Properties (provided that Liens permitted
under Section 9.03 may exist) have been released or terminated, subject only to
the filing of applicable terminations, releases or assignments and (b) duly
executed recordable releases and terminations reasonably acceptable to the
Administrative Agent with respect thereto.

4.11 Bankruptcy Court Order. The United States Bankruptcy Court for the Western
District of Oklahoma (the “Bankruptcy Court”) shall have entered an order, in
form and substance reasonably satisfactory to the Administrative Agent, pursuant
to, inter alia, Sections 105, 363 and 365 of the United States Bankruptcy Code,
authorizing and approving, inter alia, the sale of the White Star Acquisition
Properties to the Borrower on the terms and conditions set forth in the White
Star Acquisition Documents, free and clear of all claims, liens and interests,
and containing findings of fact and conclusions of law that the Borrower has
acted in “good faith” within the meaning of Section 363(m) of the United States
Bankruptcy Code in connection with the White Star Acquisition Documents, which
order shall in any event provide that, on the First Amendment Effective Date and
concurrently with the First Amendment Effective Date, the White Star Acquisition
Properties shall be transferred to the Obligors free and clear of all
then-existing claims, liens and interests including, without limitation, free
and clear of Liens (including, for the avoidance of doubt, (a) free and clear of
all successor liability and (b) free and clear of any and all liabilities,
obligations, conditions, claims or other interests associated with the Excluded
Contracts (as defined in the White Star Acquisition Documents) (it being
understood and acknowledged that all firm transportation contracts applicable to
the White Star Acquisition Properties shall be Excluded Contracts), and such
sale order shall have become a Final Order. “Final Order” means an order or
judgment of the United States Bankruptcy Court or other court of competent

 

Page 12



--------------------------------------------------------------------------------

jurisdiction with respect to the relevant subject matter, which has not been
reversed, stayed, modified, or amended, and as to which the time to appeal or
seek certiorari has expired and no appeal or petition for certiorari has been
timely taken, or as to which any appeal that has been taken or any petition for
certiorari that has been or may be filed has been resolved by the highest court
to which the order or judgment was appealed or from which certiorari was sought;
provided that the possibility that a motion under Rule 60 of the Federal Rules
of Civil Procedure, or any analogous rule under the Bankruptcy Rules, may be
filed relating to such order shall not prevent such order from being a Final
Order.

4.12 Preferred Equity Issuance. The Administrative Agent shall have received
evidence, in form and substance reasonably satisfactory to the Administrative
Agent, that the Borrower shall have received cash proceeds of at least
$15,000,000 from a new issuance of the Borrower’s preferred Equity Interests,
which preferred Equity Interests shall be on substantially the same terms and
conditions as the preferred Equity Interests issued on the Effective Date.

4.13 No Default. No Default shall have occurred and be continuing as of the
First Amendment Effective Date.

4.14 Unused Commitments. The Administrative Agent shall be reasonably satisfied
that on the First Amendment Effective Date, after giving effect to the
transactions contemplated to occur on the First Amendment Effective Date
(including any Borrowings or other extensions of credit made on the First
Amendment Effective Date), the unused Commitments shall be greater than or equal
to 25% of the total Commitments.

4.15 Environmental Condition. The Administrative Agent shall be reasonably
satisfied with the environmental condition of the White Star Acquisition
Properties.

The Administrative Agent is hereby authorized and directed to declare this First
Amendment to be effective (and the First Amendment Effective Date shall occur)
upon the fulfillment (or waiver in accordance with Section 12.02) of the
conditions precedent set forth in this Section 4 to the satisfaction of the
Administrative Agent. Such declaration shall be final, conclusive and binding
upon all parties to the Credit Agreement for all purposes. Such declaration
shall be final, conclusive and binding upon all parties to the Credit Agreement
for all purposes. For purposes of determining compliance with the conditions
specified in this Section 4, each Lender that has signed this Amendment shall be
deemed to have consented to, approved or accepted, or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to such Lender, unless the Administrative Agent
shall have received written notice from such Lender prior to the First Amendment
Effective Date specifying its objection thereto.

Section 5. Post-Effective Date Requirements.

5.1 Title. On or prior to the date that is thirty (30) days after the First
Amendment Effective Date (or such later date as the Administrative Agent may
agree in its sole discretion), the Administrative Agent shall have received,
together with title information previously delivered to the Administrative
Agent, title information satisfactory to the Administrative Agent setting forth
the status of title to at least 85% of the total value of the proved Oil and Gas
Properties evaluated in the Initial Reserve Report, the White Star Reserve
Report and the Will Acquisition Reserve Report (on a combined basis).

 

Page 13



--------------------------------------------------------------------------------

5.2 Swap Agreements. On or prior to the date that is thirty (30) days after the
First Amendment Effective Date, the Administrative Agent shall have received
evidence, in form and substance reasonably satisfactory to the Administrative
Agent, that the Obligors have entered into Swap Agreements with one or more
Approved Counterparties hedging minimum notional volumes equal to approximately
50% of the reasonably projected production of crude oil and natural gas
(calculated separately) from proved developed producing Oil and Gas Properties
evaluated in the Initial Reserve Report, the White Star Reserve Report and the
Will Acquisition Reserve Report (on a combined basis) for each of the 24 full
calendar months following the First Amendment Effective Date (provided that the
Obligors shall not be required to hedge volumes attributable to the reasonably
projected production from offshore Oil and Gas Properties for the months of
August, September or October).

5.3 EnLink Releases. On or prior to the date that is fifteen (15) days after the
First Amendment Effective Date (or such later date as the Administrative Agent
may agree in its sole discretion), the Borrower shall deliver to the
Administrative Agent duly executed recordable releases and terminations
reasonably acceptable to the Administrative Agent executed by EnLink Oklahoma
Gas Processing, LP (“EnLink”) with respect to all Liens held by EnLink on the
White Star Acquisition Properties prior to the First Amendment Effective Date.

The failure by the Borrower to comply with any of the requirements of this
Section 5 of this First Amendment shall constitute an immediate Event of
Default.

Section 6. Miscellaneous.

6.1 Confirmation. The provisions of the Credit Agreement, as amended by this
First Amendment, shall remain in full force and effect following the First
Amendment Effective Date.

6.2 Ratification and Affirmation; Representations and Warranties. Each Obligor
hereby: (a) acknowledges the terms of this First Amendment; (b) ratifies and
affirms its obligations under, and acknowledges its continued liability under,
each Loan Document to which it is a party and agrees that each Loan Document
remains in full force and effect as expressly amended hereby; (c) agrees that
from and after the First Amendment Effective Date each reference to the Credit
Agreement in the other Loan Documents shall be deemed to be a reference to the
Credit Agreement, as amended by this First Amendment; and (d) represents and
warrants to the Lenders that as of the date hereof, after giving effect to the
terms of this First Amendment: (i) the representations and warranties set forth
in each Loan Document are true and correct in all material respects (except to
the extent any such representations and warranties are limited by materiality,
in which case, they are true and correct in all respects), except to the extent
any such representations and warranties are expressly limited to an earlier
date, in which case, such representations and warranties shall continue to be
true and correct in all material respects (except to the extent any such
representations and warranties are limited by materiality, in which case, they
shall be true and correct in all respects) as of such specified earlier date and
(ii) no Default has occurred and is continuing.

 

Page 14



--------------------------------------------------------------------------------

6.3 Counterparts. This First Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
First Amendment by telecopy, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this First Amendment.

6.4 No Oral Agreement. This First Amendment, the Credit Agreement and the other
Loan Documents executed in connection herewith and therewith represent the final
agreement among the parties and may not be contradicted by evidence of prior,
contemporaneous, or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.

6.5 GOVERNING LAW. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

6.6 Payment of Expenses. In accordance with Section 12.03, the Borrower agrees
to pay or reimburse the Administrative Agent for all of its reasonable and
documented out-of-pocket expenses incurred in connection with this First
Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
and documented fees and disbursements of counsel to the Administrative Agent.

6.7 Severability. Any provision of this First Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

6.8 Successors and Assigns. This First Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.

[Signature Pages Follow]

 

Page 15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed, effective as of the First Amendment Effective Date.

 

BORROWER:     CONTANGO OIL & GAS COMPANY     By:  

/s/ Joseph Grady

    Name: Joseph Grady     Title: Senior Vice President and CFO GUARANTORS:    
CONTANGO ENERGY COMPANY     By:  

/s/ Joseph Grady

    Name: Joseph Grady     Title: Authorized Signatory     CRIMSON EXPLORATION
INC.     By:  

/s/ Joseph Grady

    Name: Joseph Grady     Title: Authorized Signatory     CONTANGO OPERATORS,
INC.     By:  

/s/ Joseph Grady

    Name: Joseph Grady     Title: Authorized Signatory     CONTERRA COMPANY    
By:  

/s/ Joseph Grady

    Name: Joseph Grady     Title: Authorized Signatory     CONTARO COMPANY    
By:  

/s/ Joseph Grady

    Name: Joseph Grady    

Title: Authorized Signatory

 

First Amendment

Signature Page



--------------------------------------------------------------------------------

CONTANGO ROCKY MOUNTAIN INC. By:  

/s/ Joseph Grady

Name: Joseph Grady Title: Authorized Signatory CONTANGO MINING COMPANY By:  

/s/ Joseph Grady

Name: Joseph Grady Title: Authorized Signatory CONTANGO VENTURE CAPITAL
CORPORATION By:  

/s/ Joseph Grady

Name: Joseph Grady Title: Authorized Signatory CONTANGO ALTA INVESTMENTS, INC.
By:  

/s/ Joseph Grady

Name: Joseph Grady Title: Authorized Signatory CRIMSON EXPLORATION OPERATING
INC. By:  

/s/ Joseph Grady

Name: Joseph Grady Title: Authorized Signatory WEC NEWCO, LLC By:  

/s/ Joseph Grady

Name: Joseph Grady Title: Authorized Signatory CONTANGO RESOURCES, INC. By:  

/s/ Joseph Grady

Name: Joseph Grady Title: Authorized Signatory

 

First Amendment

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     JPMORGAN CHASE BANK, N.A.,     as Administrative Agent
and a Lender     By:  

/s/ Anson Williams

    Name:   Anson Williams     Title:   Authorized Officer

 

First Amendment

Signature Page



--------------------------------------------------------------------------------

LENDER:     ROYAL BANK OF CANADA,     as a Lender     By:  

/s/ Jay T. Sartain

    Name: Jay T. Sartain     Title: Authorized Signatory

 

First Amendment

Signature Page



--------------------------------------------------------------------------------

LENDER:     CADENCE BANK, N.A.,     as a Lender     By:  

/s/ Anthony Blanco

    Name: Anthony Blanco     Title: Senior Vice President

 

First Amendment

Signature Page



--------------------------------------------------------------------------------

NEW LENDER:     KEYBANK, NATIONAL ASSOCIATION,     as a New Lender     By:  

/s/ George E. McKean

    Name: George E. McKean     Title: Senior Vice President

 

First Amendment

Signature Page



--------------------------------------------------------------------------------

NEW LENDER:     FROST BANK,     as a New Lender     By:  

/s/ Matt Shands

    Name: Matt Shands     Title: Vice President

 

First Amendment

Signature Page



--------------------------------------------------------------------------------

ANNEX I

LIST OF MAXIMUM CREDIT AMOUNTS

 

NAME OF LENDER

   APPLICABLE
PERCENTAGE     MAXIMUM CREDIT
AMOUNT  

JPMorgan Chase Bank, N.A.

     24.137931034 %    $ 120,689,655.17  

Royal Bank of Canada

     21.551724138 %    $ 107,758,620.69  

Frost Bank

     21.551724138 %    $ 107,758,620.69  

KeyBank National Association

     21.551724138 %    $ 107,758,620.69  

Cadence Bank, N.A.

     11.206896552 %    $ 56,034,482.76     

 

 

   

 

 

 

TOTAL

     100.000000000 %    $ 500,000,000.00     

 

 

   

 

 

 

 

Annex I